Leventritt, J.
The only question involved in this appeal is whether -a certain paper is a lease or a mere agreement for a lease. As the paper contains all' the terms and conditions necessary to a valid binding contract between the parties, the unfulfilled transcription of the same terms and conditions into a more formal document' does not impair the validity of the original contract. Therefore, what was paid under it was rent. The fact that the. *785amount was exactly one month’s installment arid that the plaintiff accepted a receipt as for rent, weigh heavily against his - attempt to regain the money on the ground that it was a deposit.
The recovery of the money paid was, therefore, properly denied • him. The judgment should be affirmed.
Fbeedmae, P. J., and MaoLeae, J., concur.
Judgment affirmed, with costs to the respondent.